Filed 6/17/15 P. v. Gutierrez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B257950
                                                                           (Super. Ct. No. GA086998)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

JESSE BERNAL GUTIERREZ,

     Defendant and Appellant.



                   A jury convicted Jesse Gutierrez of petty theft (Pen. Code, § 484, subd.
(a))1 and possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)). In a
prior appeal, we affirmed his conviction, but vacated his sentence, and remanded for a
trial on the allegations that he had suffered prior convictions. (§ 667.5, subd. (b).)
Following a bench trial (Gutierrez previously waived his right to a jury trial), the trial
court found three of the four alleged priors to be true. Gutierrez was sentenced to an
aggregate term of six years four months in state prison. The trial court imposed the mid-
term sentence of two years for the petty theft conviction as the principal term and a
consecutive eight-month term (one-third the midterm) for the methamphetamine
possession conviction. Both terms were doubled as a second strike. (§§ 667, subds. (b)-
(i), 1170.12, subds. (a)-(d).) The trial court imposed an additional one-year term for one


         1 All further statutory references are to the Penal Code unless otherwise stated.
of the priors and stayed punishment on the other two. Gutierrez was awarded a total of
1,048 days of presentence custody credit.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On February 23,
2015, we notified Gutierrez that he had 30 days in which to advise us of any claims he
wished us to consider. Subsequently, we granted his request for an extension of time and
gave him until May 7, 2015, to file a supplemental brief. No response has been received.
                We have reviewed the entire record and are satisfied that Gutierrez's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.


                                            PERREN, J.
We concur:



                GILBERT, P. J.



                YEGAN, J.




                                              2
                               Michael D. Carter, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director, and
Ann Krausz, under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3